DETAILED ACTION

Response to Arguments
Applicant’s arguments, see page 12, filed 23 August 2021, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claims 19-23 has been withdrawn. 

Applicant’s arguments, see pages 13-14, filed 23 August 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-9 and 18 has been withdrawn. 

Applicant’s arguments, see page 14, filed 23 August 2021, with respect to claim 10 have been fully considered and are persuasive.  The rejection of claims 10-13 and 15-17 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 August 2021 was filed after the mailing date of the Office Action on 24 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 23 August 2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. William Thomas Babbitt on 19 October 2021.

The application has been amended as follows: 

   Re claim 1, claim line 9:  DELETE the third occurrence of the article "a" and REPLACE with the terms -- the single --.

   Re claim 3, claim line 2:  DELETE the article "a" and REPLACE with the article -- the --.

   Re claim 5, claim line 2:  REPLACE the term "patten" with the term -- pattern --.

   Re claim 5, claim line 3:  DELETE the second occurrence of the article "a" and REPLACE with the terms -- the single --.

   Re claim 9, claim line 2:  DELETE the third occurrence of the article "a" and REPLACE with the terms -- the single --.
   CANCEL claim 14.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
   
   See Applicant's arguments submitted 23 August 2021 regarding claims 1-23 in light of the amendments made to independent claims 1, 10, and 19.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-13 and 15-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856